On Motion for Rehearing

PER CURIAM.
Upon consideration of the appellant’s motion for rehearing and the State’s response thereto, the motion for rehearing is denied. Assuming for purposes of discussion that appellant’s claim is cognizable under Florida Rule of Criminal Procedure 3.800(a), it is without merit. Defendant’s habitualization pursuant to his plea in circuit court case number 95-8645 rested on three prior felony convictions, any two of *1095which would be sufficient to support the habitualization. The adjudications were entered on separate dates and the sequential conviction rule was satisfied.
Rehearing denied.